NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                        MAY 6 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

JESUS HUMBERTO ACOSTA-RUIZ,                      No.   18-70125

                 Petitioner,                     Agency No. A095-131-052

  v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted March 10, 2022
                                Phoenix, Arizona

Before: PAEZ, CLIFTON, and WATFORD, Circuit Judges.

       Jesus Acosta-Ruiz, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) affirming an Immigration

Judge’s (“IJ”) denial of withholding of removal and protection under the

Convention Against Torture (“CAT”). For the reasons below, we deny the

petition.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1.     Acosta-Ruiz’s argument that he merits withholding of removal

because he was subject to past persecution on account of his membership in the

particular social group of “honest police officers” is not meritorious. “[I]t is an

applicant’s burden to specifically delineate her proposed social group” before the

IJ. Diaz-Reynoso v. Barr, 968 F.3d 1070, 1084 (9th Cir. 2020) (citing

Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191 (BIA 2018)); Honcharov v.

Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (arguments raised for the first time on

appeal “do not have to be entertained”). Acosta-Ruiz’s counsel’s passing

description of Acosta-Ruiz as an “honest police officer” in oral argument before

the IJ does not satisfy this standard. Thus, we agree with the BIA that this issue

was waived and therefore is not properly before this court. We deny the petition

for review as to this point.

      2.     Acosta-Ruiz’s argument that he merits withholding of removal

because he faces a threat of future persecution on account of his membership in the

particular social group of “former police officers” is not meritorious. To prevail on

this claim, Acosta-Ruiz was required to demonstrate that he had suffered or would

suffer persecution after leaving his employment as a police officer. Sanjaa v.

Sessions, 863 F.3d 1161, 1165 (9th Cir. 2017). The IJ held that although Acosta-

Ruiz is a member of a particular social group of “former police officers,” he is not

more likely than not to face persecution on account of this status because he


                                           2
received threats only while he was an active police officer. The BIA affirmed.

Although country conditions reports in the record indicate that former police

officers may be targeted by cartels, Acosta-Ruiz offers no record citations showing

that he, specifically, is more likely than not to be targeted. We therefore affirm

the agency’s denial of this claim and deny the petition for review as to this point.

      3.     Acosta-Ruiz’s argument that he merits CAT protection because he is

more likely than not to be killed by drug traffickers if returned to Mexico is not

meritorious. The IJ denied Acosta-Ruiz’s CAT claim because he had not

demonstrated that the threats he received two decades ago made it more likely than

not he will be tortured if he returns to Mexico. The BIA affirmed. Nothing in the

record compels the conclusion that the cartels that once threatened Acosta-Ruiz are

more likely than not to carry out those threats now, nor that the government would

acquiesce in their doing so. We therefore affirm the agency’s denial of this claim

and deny the petition for review as to this point.

      PETITION DENIED.




                                          3